              Case 1:18-cv-00086-EPG Document 58 Filed 10/02/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6 United States of America

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 RHEA DONOHUE,                                          Case No. 1:18-cv-00086-EPG

12                                 Plaintiff,             STIPULATION AND ORDER TO
                                                          CONTINUE DEADLINE FOR FILING
13                    v.                                  DISMISSAL DOCUMENTS

14 UNITED STATES OF AMERICA,                              (ECF No. 57)

15                                 Defendant.

16

17          Plaintiff, Rhea Donohue, and Defendant, the United States of America, stipulate and request
18 that the Court continue the deadline for filing dismissal documents (see Minute Order, Doc. 56) from

19 October 2, 2020, to November 2, 2020. The request for approval of the parties’ settlement is

20 pending before the appropriate officials at the U.S. Department of Justice. The parties request this

21 continuance in order to allow time for approval and processing of the settlement.

22                                                             Respectfully submitted,
23   Dated: October 1, 2020                                    McGREGOR W. SCOTT
                                                               United States Attorney
24
                                                              / /s/ Benjamin E. Hall
25                                                             BENJAMIN E. HALL
                                                               Assistant U.S. Attorney
26                                                             Attorney for Defendant
27

28

     STIPULATION AND ORDER TO CONTINUE DEADLINE FOR   1
     FILING DISMISSAL DOCUMENTS
30
              Case 1:18-cv-00086-EPG Document 58 Filed 10/02/20 Page 2 of 3


 1   Dated: October 1, 2020                                BARADAT & PABOOJIAN, INC.

 2                                                         [Authorized October 1, 2020]
 3
                                                          / /s/ Adam B. Stirrup
 4                                                         ADAM B. STIRRUP
                                                           Attorneys for Plaintiff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE DEADLINE FOR   2
     FILING DISMISSAL DOCUMENTS
30
              Case 1:18-cv-00086-EPG Document 58 Filed 10/02/20 Page 3 of 3


 1                                                    ORDER

 2         Pursuant to the stipulation of the parties (ECF No. 57) and as set forth above, and finding

 3 good cause exists, IT IS ORDERED that the deadline for filing dismissal documents is extended to

 4 November 2, 2020.

 5

 6 IT IS SO ORDERED.

 7
        Dated:    October 2, 2020                             /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE DEADLINE FOR     3
     FILING DISMISSAL DOCUMENTS
30
